DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 7:  Claim 7 recites a list of reactants with ranges of amounts for each reactant.  The claim also recites process steps using reactants.  The claim is written such that is not clear if the claimed process steps require the amounts set forth in the list of reactants, or if the process steps require the specific reactants recited.  As such, the scope of the claim is indefinite as it is not clear if the process steps are limited by the amounts recited or if any amount of the claimed components can be added.
Considering Claim 8:  Claim 8 recites a list of reactants with ranges of amounts for each reactant.  The claim also recites process steps using reactants.  The claim is written such that is not clear if the claimed process steps require the amounts set forth in the list of reactants, or if the process steps require the specific reactants recited.  As such, the scope of the claim is indefinite as it is not clear if the process steps are limited by the amounts recited or if any amount of the claimed components can be added.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 1:  The prior art of record does not teach or suggest the claimed composition comprising the claimed components in the specific amounts claimed.  Claim 1 uses the transitional language “composed of”.  The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001) (based on specification and other evidence, "composed of" interpreted in same manner as "consisting essentially of"); In re Bertsch, 132 F.2d 1014, 1019-20, 56 USPQ 379, 384 (CCPA 1942) ("Composed of" interpreted in same manner as "consisting of"; however, the court further remarked that "the words ‘composed of’ may under certain circumstances be given, in patent law, a broader meaning than ‘consisting of.’” See MPEP § 2111.03.  As the original specification does not teach the presence of additional compounds or provide other indication that the scope of the claim is “consisting essentially of”, the claim is being interpreted as being closed, as in the transitional phrase “consisting of”.
	The closest prior art of record is Fang et al. (CN 105295809).  Fang et al. teaches an adhesive comprises 20-35 pts. wt. dry starch, 0.01-0.03 pts. wt. potassium permanganate, 0.03-0.05 pts. wt. borax, 10-15 pts. wt. sodium hydroxide, 1-3 pts. wt. dicyandiamide, 16-20 pts. wt. dimethyl carbonate, 50-68 pts. wt. phthalic anhydride polyester polyol, 15-20 pts. wt. polyethylene terephthalate polyol ester, 10-15 pts. wt. trimethylolpropane, 1-2 pts. wt. epoxy resin, 1-2 pts. wt. phenolic resin, 0.5-1 pts. wt. antioxidant and 5-10 pts. wt. flavoring agent (Abstract).  Fang et al. does not teach a composition composed of the claimed components in the claimed amounts, or provide disclosure that would lead a person having ordinary skill in the art to the claimed amounts.

Response to Arguments
Applicant’s arguments with respect to claim 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767